Law Offices Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7081 (215) 564-8600 Direct Dial - (215) 564-8521 September 22, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: RevenueShares ETF Trust (the “Fund”) File Nos. 333-139501 and 811-21993 Preliminary Proxy Materials Ladies and Gentlemen: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and submitted electronically via the EDGAR system, please find enclosed a Schedule 14(a) Information facing sheet, preliminary notice of meetings of shareholders, proxy statement, and form of proxy cards to be furnished to the shareholders of the Fund in connection with the meetings of shareholders that are scheduled to be held on November 13, 2015. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/ J. Stephen Feinour J. Stephen Feinour
